Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 1 of 48 PageID 298




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

AMI DUNN,

            Plaintiff,

v.                                    Case No. 8:19-cv-2223-WFJ-AEP

GLOBAL TRUST MANAGEMENT, LLC, and
FRANK TORRES,

            Defendants.

__________________________________
ASHANTI MCINTOSH,

            Plaintiff,

v.                                    Case No. 8:19-cv-2532-WFJ-AEP

GLOBAL TRUST MANAGEMENT, LLC, and
FRANK TORRES,

            Defendants.


__________________________________/

                                     ORDER

      The Tunica-Biloxi Tribe of Louisiana (“Tribe”) was federally recognized in

1981. Their reservation consists of 1,717 acres sited mainly in Avoyelles Parish,

Louisiana. The Tribe has 1,226 enrolled members. According to the Tribe,
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 2 of 48 PageID 299




“Avoyelles Parish was among the poorest in Louisiana, with an unemployment rate

higher than the state and national averages.” Tunica-Biloxi Tribe of Louisiana

Official Website, https://www.tunicabiloxi.org/history (last visited Nov. 12, 2020).

This plight started to change in 1994 when the Tribe opened a casino. Id.

       The Tribal Center has now expanded and boasts of a museum exhibit hall,

conservation and restoration laboratory, gift shop, library, auditorium, class and

meeting rooms, and tribal government offices. “Traditions of crafts, music,

folklore and dance are shared at the annual inter-tribal pow wow and dance

competition.” Id.

       The Tribe has embraced other ancient traditions, albeit ones that are new to

the Tribe: loansharking and usury. Usury is an ancient crime by which the

powerful exploit the most poor and desperate. This act is made all the more

unsavory when done, as here, with utter cynicism cloaked in legal camouflage that

seeks to enforce loans with annual interest rates of up to 440%.

       Usury has been forbidden for millennia by civilized society. The strong

victimize the weak. It makes the rich richer and the poor poorer.1


1
  Usury indeed pays. From 2011 to 2018, the lending company owned by the Tribe (Mobiloans,
Inc.) and two other tribal-affiliated lending companies received more than $325 million in fees
over the principal amount borrowed on loans these lenders issued in 17 different states, only a
fraction of the states in which the lenders operate. This amount does not even include fees the
lenders received on loans where the total fees repaid did not exceed the loan principal. See
Stipulated Final Consent Order, CFPB v. Think Fin., LLC, No. 17-cv-127-BMM (D. Mont. Feb.
6, 2020), ECF No. 107.

                                               2
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 3 of 48 PageID 300




       The Code of Hammurabi (circa 1750 B.C.) barred usury. Both Plato and

Aristotle noted it is immoral and unjust. The Roman Code of Justinian barred

usury, as did the Abrahamic religions. 2 The prophet Ezekiel listed usury among

abominations like violence and rape. See Ezekiel 18:8–21. In The Inferno, Dante

placed usurers in the seventh circle of hell—below murderers. Shakespeare of

course illustrated its corrosive traits in the notorious The Merchant of

Venice. Usury and loansharking were outlawed in all the American colonies,

following English common law practice. And usury is a crime in Florida, see Fla.

Stat. § 687.071 (2019), as well as the State of Louisiana where the Tribe is located,

see La. Stat. § 14:511 (2019).

       As ancient as the practice of usury and loansharking may be, equally old are

circumvention schemes to avoid its prohibition. That is what we have here, plain

and simple. To permit this conduct to continue will simply eviscerate usury laws in

every state where operators, hiding behind the cloak of tribal immunity, seek to

go.




2
 See Leviticus 25:36–37 (“Take thou no interest of him, or increase: but fear thy God; that thy
brother may live with thee. /Thou shalt not give him thy money upon interest, nor give him thy
victuals for increase.”); The Qur’an, Al-Baqarah 2:278–79 (Sahih Int’l Translation) (“O you who
have believed, fear Allah and give up what remains [due to you] of interest, if you should be
believers./ And if you do not, then be informed of a war [against you] from Allah and His
Messenger. But if you repent, you may have your principal—[thus] you do no wrong, nor are
you wronged.”).

                                              3
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 4 of 48 PageID 301




       Plaintiffs Ami Dunn and Ashanti McIntosh, both Florida residents, received

lines of credit from Mobiloans, Inc., an online lending company purportedly

owned by the Tunica-Biloxi Tribe. Plaintiffs eventually defaulted on their

payments. Defendants Global Trust Management, LLC (“GTM”) and Frank

Torres, GTM’s chief operations officer, purchased the past-due accounts from

Mobiloans and tried to collect what Plaintiffs owed. In response, Plaintiffs filed

this lawsuit, alleging that Defendants’ collection efforts violated the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., and the Florida

Consumer Collection Practices Act (“FCCPA”), Fla. Stat. § 559.55, et seq. D.Dkt.

1; M.Dkt. 1.3

       Now before the Court are Defendants’ Motions to Compel Arbitration

according to the Mobiloans account terms, and Motions, in the Alternative, for

Judgment on the Pleadings, D.Dkt. 13; M.Dkt. 24, along with Plaintiffs’ responses,

D.Dkt. 18; M.Dkt. 31, and Defendants’ replies thereto, D.Dkt. 23; M.Dkt. 34.

Plaintiffs have also moved in limine to exclude from the Court’s consideration

what they claim are unauthenticated copies of the Mobiloans account terms that

Defendants have produced to support arbitration. D.Dkt. 30; M.Dkt. 43.

Defendants have also responded to these motions. D.Dkt. 34; M.Dkt. 44.



3
  “D.Dkt.” denotes citations to the record in Case No. 8:19-cv-2223-WFJ-AEP, and “M.Dkt.”
citations to the record in Case No. 8:19-cv-2532-WFJ-AEP.

                                             4
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 5 of 48 PageID 302




      After reviewing the parties’ submissions and with the benefit of oral

argument, the Court denies Plaintiffs’ Motions in Limine; denies Defendants’

Motions to Compel Arbitration; and grants in part and denies in part Defendants’

Motions for Judgment on the Pleadings. As explained below, the Court finds

Plaintiffs, by applying for internet payday loans and clicking boxes, did click the

agreement to arbitrate all disputes related to their credit accounts. But the proposed

arbitration proceeding strips Plaintiffs of the ability to vindicate any of their

substantive state-law claims or rights. This renders any agreement to arbitrate

unconscionable and unenforceable on these unique facts. In truth, the setup is a

scheme to hide behind tribal immunity and commit illegal usury in violation of

Florida and Louisiana law.

                                  BACKGROUND

      This tribal payday lending business model

      Before getting to the details of the arbitration agreement, an overview of the

tribal payday lending model will afford some useful context.

      A payday loan provides a cash advance for people to cover unforeseen

expenses. The loan is usually for a small amount, often $500 or so. The borrower

must repay the principal plus a finance charge (around 10% of the principal) before

the next payday. If the loan is not paid in full, the borrower incurs another finance

charge, which is added to the past-due amount. This new balance then becomes

                                           5
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 6 of 48 PageID 303




due on the borrower’s next payday. This process continues until the borrower pays

the loan balance. As a result, the costs associated with a payday loan can be

astronomical, with interest rates that can top 1,000% when calculated on an annual

percentage basis. See Nathalie Martin, 1,000% Interest—Good While Supplies

Last: A Study of Payday Loan Practices and Solutions, 52 Ariz. L. Rev. 563, 565

(2010).

      The combination of high interest rates and a vulnerable borrower population

provides a ripe target for predatory lenders. Because of this risk, the payday loan

industry has also become a target of legislators and regulators at both the federal

and state levels.

      At the federal level, Congress has passed legislation to protect borrowers

from deceptive and abusive lending practices. The Truth in Lending Act, 15 U.S.C.

§ 1601, et seq., requires lenders to clearly disclose the true costs of a loan,

specifically the finance charges and the annual percentage rate (APR). The Dodd-

Frank Wall Street Reform and Consumer Protection Act, 12 U.S.C. § 5301, et seq.,

established the Consumer Financial Protection Bureau (“CFPB”). The CFPB has

authority to bring enforcement actions against lenders for abusive practices that

“materially interfere” with consumers’ ability to understand the conditions of a

consumer finance product, 12 U.S.C. § 5531(d)(1), or that take “unreasonable




                                           6
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 7 of 48 PageID 304




advantage” of consumers’ lack of understanding of material risks associated with

these products, 12 U.S.C § 5531(d)(2)(A).

          States have enacted more comprehensive and direct restrictions. Many states

require lenders to obtain a state license to issue low-dollar consumer loans and

have capped interest rates on these loans. Florida, the Plaintiffs’ home state, does

both. Lenders must obtain a license from the Florida Office of Financial

Regulation to issue consumer loans (those under $25,000) within the state. Fla.

Stat. § 516.02(1) (2019).4 Florida also caps interest on consumer loans at 30% per

year. § 516.031(1). Loans that charge excessive interest are unenforceable. 5 §

516.02(2)(c).

          Enter the tribes. Native American tribes occupy a unique space in American

law. They are “domestic dependent nations that exercise inherent sovereign

authority over their members and territories.” Okla. Tax Comm’n v. Citizen Band

Potawatomi Tribe of Okla., 498 U.S. 505, 509 (1991). As dependent nations,

federally recognized tribes are “subject to plenary control by Congress.” Michigan

v. Bay Mills Indian Cmty., 572 U.S. 782, 788 (2014). With their sovereign status,


4
    All citations to the Florida Statutes refer to the 2019 version unless otherwise stated.
5
  Florida law delineates between consumer loans and traditional payday loans, also called
“deferred presentment transactions,” in which the borrower provides the lender with a post-dated
personal check to receive funds. Section 560.404 of the Florida Statutes sets the rules for
deferred presentment transactions and allows for annualized interest rates higher than those
allowed for consumer loans. Internet-generated loans and lines of credit, however, are treated
like regular consumer loans, and so their interest rates are capped at 30%.

                                                    7
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 8 of 48 PageID 305




tribes enjoy common law immunity from suit, absent congressional authorization

to the contrary or waiver. Id. at 789. This immunity applies equally to suits based

on a tribe’s commercial activities, “even when [the activities] take place off Indian

lands.” Id. at 790.

       Thus, the tribes’ unique status offers a path around state regulatory regimes.

Leveraging their sovereign status, tribes have created payday lending companies,

which, as “arms of the tribe,” share in the tribe’s sovereign immunity. See Williams

v. Big Picture Loans, LLC, 929 F.3d 170, 176 (4th Cir. 2019). This cloak of

immunity allows tribal lending companies and lenders who partner with them to

attempt to avoid state interest caps and licensing requirements. 6 If this attempt

succeeds, the tribal-affiliated lenders are subject only to more indirect federal

regulations.

       The rise of internet consumer lending has made the tribal lending model

immensely profitable and has spurred an increase in the number of tribal-affiliated




6
  Partnerships between payday lenders and the tribes are colloquially referred to as “rent-a-tribe”
agreements because the payday lenders will frequently “offer[] tribes compensation to allow the
[lenders] to organize under the tribe’s name, while the lenders maintain functional control of the
entity. Typically, a payday lender will reorganize an existing company under a tribe’s name in
exchange for monthly payments to the tribe—usually a percentage of monthly profits.” Gibbs v.
Rees, No. 17-cv-386, 2018 WL 1460705, at *1 n.2 (E.D. Va. Mar. 23, 2018) (quoting Heather L
Petrovich, Comment, Circumventing State Consumer Protection Laws: Tribal Immunity and
Internet Payday Lending, 91 N.C. L. Rev. 326, 342 (2012)).

                                                 8
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 9 of 48 PageID 306




lenders.7 Through the internet, these lenders can now reach borrowers across the

country, thousands of miles from the reservation.

       The internet also allows these lenders to shed the old deferred-presentment

model that required a borrower to provide a post-dated check to receive funds.

Borrowers can now open “lines of credit” by clicking through a loan agreement

offered through a lender’s website. The borrowers then give the lender direct

access to their bank accounts to deposit funds and withdraw payments. The loan

agreement often requires the borrowers to acknowledge the lender’s connection to

a sovereign tribe and to accept that a specific tribe’s laws will govern the loan. And

relevant to our purposes here, the borrowers also agree to arbitrate any claims

related to the loan according to the laws of the tribe.

       The tribal lending model has not escaped criticism. In fact, it has been

roundly condemned. As Justice Thomas opined, the use of tribal immunity to skirt

state payday loan regulations is just part of the growing trend of exploiting tribal

immunity as a form of de facto deregulation that “often extinguishes[] the States’

ability to protect their citizens and enforce the law against tribal businesses.” Bay

Mills, 572 U.S. at 823–25 (Thomas, J., dissenting). This gaming of the system


7
  Jessica Silver-Greenberg, Payday Lenders Join with Indian Tribes, Wall St. J. (Feb. 10, 2011),
http://online.wsj.com/article /SB10001424052748703716904576134304155106320.html (noting
that in 2010, 35 of the 300 companies making payday loans through the internet were owned by
American Indian tribes, and these tribal lenders generated $420 million in payday loans that
year).

                                               9
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 10 of 48 PageID 307




 hurts not only consumers but tribes as well. As scholars have explained, the

 continued perception that tribal immunity is being exploited to victimize non-

 Indians otherwise protected under state law invites congressional action and could

 spell the end for tribal immunity. See Alex Tallchief Skibine, The Indian Gaming

 Regulatory Act at 25: Successes, Shortcomings, and Dilemmas, 60 The Federal

 Lawyer 35, 40 (Apr. 2013); Nathalie Martin & Joshua Schwartz, The Alliance

 Between Payday Lenders and Tribes: Are Both Tribal Sovereignty and Consumer

 Protection at Risk?, 69 Wash. & Lee L. Rev. 751, 787–88 (2012).

        On the enforcement front, attorneys general across the country have cracked

 down on unlicensed tribal-affiliated lenders seeking to avoid state usury laws. For

 example, several states, including Florida, have sued and reached multi-million-

 dollar settlements with CashCall, Inc. and Western Sky Financial, LLC—two

 online payday lenders that issued usurious loans while claiming tribal affiliation

 but lacked a connection to a tribe sufficient to confer immunity. 8

        The CFPB has also brought enforcement actions against tribal-owned

 lenders and companies servicing loans on their behalf. Just this year, the CFPB

 8
   See, e.g., Press Release, Minn. Com. Dep’t, Minnesota Commerce Department and Attorney
 General Reach $4.5 Million Settlement with California Company over Illegal, High-Interest
 Online Loans (Aug. 18, 2016), https://mn.gov/commerce/media/news/?id=17-253055; Press
 Release, Office of the Att’y Gen., Attorney General Chris Carr Announces $40 Million Plus
 Settlement with Online Payday Lender (Feb. 08, 2017), https://law.georgia.gov/press-
 releases/2017-02-08/attorney-general-chris-carr-announces-40-million-plus-settlement; Melissa
 Daniels, CashCall, Western Sky Reach $1.25M Deal With Fla. AG, Law360 (Jan. 13, 2017),
 https://www.law360.com/articles/881067/cashcall-western-sky-reach-1-25m-deal-with-fla-ag.

                                              10
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 11 of 48 PageID 308




 reached a settlement with Think Finance, LLC, a loan servicer for several tribal

 lenders including Mobiloans. See Stipulated Final Consent Order, CFPB v. Think

 Fin., LLC, No. 17-cv-127-BMM (D. Mont. Feb. 6, 2020), ECF. No. 107. In that

 case, the CFPB alleged that Think Finance and its subsidiaries operated a common

 enterprise with tribal lenders to offer and collect on online installment loans that

 violated state usury laws. See Compl., CFPB v. Think Fin., LLC, No. 17-cv-127-

 BMM (D. Mont. Nov. 15, 2017), ECF. No. 1. The CFPB alleged that Think

 Finance made deceptive demands and illegally took money from borrowers’ bank

 accounts for debts the borrowers did not actually owe because the loans were

 partially or completely void under the laws of the borrowers’ home states. Id. The

 settlement bars Think Finance from assisting tribal lenders in offering or collecting

 on loans in 17 different states if the loan terms violate state lending laws.

 Stipulated Final Consent Order, ECF No. 107. In a related nationwide class action,

 Mobiloans agreed to cancel loans it originated in conjunction with services

 provided by Think Finance. Order Granting Final Approval of Class Action

 Settlement, Certifying Settlement Class, and Entering Final Judgment, Gibbs v.

 Plain Green, LLC, No. 17-cv-495 (E.D. Va. Dec. 13, 2019), ECF. No. 141.

       Finally, on the arbitration front, courts have invalidated arbitration

 agreements entered into with tribal-affiliated lenders. One line of decisions has

 struck down agreements that, through deftly crafted choice-of-law provisions,

                                           11
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 12 of 48 PageID 309




 waived the application of any federal substantive law to the borrowers’ claims in

 favor of tribal law. This prospective waiver of federal rights rendered the

 agreements unenforceable on public policy grounds. 9 See, e.g., Hayes v. Delbert

 Servs. Corp., 811 F.3d 666, 675–76 (4th Cir. 2016); Dillon v. BMO Harris Bank,

 N.A., 856 F.3d 330, 333–37 (4th Cir. 2017); Gingras v. Think Fin., Inc., 922 F.3d

 112, 125–28 (2d Cir. 2019); Williams v. Medley Opportunity Fund II, LP, 965 F.3d

 229, 240–44 (3d Cir. 2020); Gibbs v. Haynes Invs., LLC, 967 F.3d 332, 340–45

 (4th Cir. 2020). Courts have also struck down agreements when the arbitral forum

 provided for was illusory because either it did not exist, see Jackson v. Payday

 Fin., LLC, 764 F.3d 765, 776 (7th Cir. 2014); Inetianbor v. CashCall, Inc., 768

 F.3d 1346, 1354 (11th Cir. 2014), or the forum was completely skewed in the

 tribe’s favor, leaving the borrowers without a fair chance to prevail, Gingras, 922

 F.3d at 128.

        Plaintiffs’ Mobiloans accounts and the agreements to arbitrate

        Plaintiffs opened line-of-credit accounts with Mobiloans in 2015—Dunn in

 July and McIntosh in October. D.Dkt. 31 at 2; M.Dkt. 44-1 at 1. Mobiloans follows

 the typical tribal lending model. The company is owned (purportedly) by the


 9
  The prospective-waiver doctrine holds that an arbitration agreement that waives the ability to
 vindicate federally protected rights will not be upheld. 14 Penn Plaza LLC v. Pyett, 556 U.S.
 247, 273 (2009); Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 637
 n.19 (1985) (“We merely note that in the event the choice-of-forum and choice-of-law clauses
 operated in tandem as a prospective waiver of a party’s right to pursue statutory remedies . . . we
 would have little hesitation in condemning the agreement as against public policy.”).
                                                 12
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 13 of 48 PageID 310




 Tunica-Biloxi Tribe. D.Dkt. 13-2 at 3. Mobiloans operates strictly online and

 offers lines of credit to borrowers in Florida and 28 other states. D.Dkt. 18 at 9;

 M.Dkt. 31 at 10. Although advancing usurious loans to Floridians, Mobiloans is

 not licensed to make loans in the state. In fact, it disavows any contact with Florida

 and claims immunity from Florida laws.

       Mobiloans pitches its line-of-credit accounts as a “new, more flexible way to

 borrow emergency cash” and a way to avoid costly payday loans. Mobiloans Home

 Page, http://www.mobiloans.com (last visited Oct. 26, 2020). But a Mobiloans line

 of credit is basically a payday loan without the need for the borrower to present a

 personal check to receive payment. Borrowers who open an account can receive an

 initial loan of $200 to $2,500. Id. Like a traditional payday loan, the borrower has

 14 days to repay the balance. See D.Dkt. 31-1 at 3; M.Dkt. 44-2 at 3. If the

 borrower fails to pay the balance in that time, the borrower incurs a finance charge

 of around 8 to 10% of the remaining loan principal. See D.Dkt. 31-1 at 2–3;

 M.Dkt. 44-2 at 2–3. At the end of each 14-day billing cycle, the borrower incurs a

 finance charge based on the remaining principal balance. Id. As the billing cycles

 add up, so do Mobiloans’s finance charges, resulting in a loan with interest rates

 that can soar above 440% on an annual percentage basis. See Mobiloans Home

 Page, https://www.mobiloans.com.




                                           13
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 14 of 48 PageID 311




        The interest rates Mobiloans charges violate virtually all state usury laws.

 Indeed, Mobiloans’ rates are more than ten-times higher than those Florida allows

 for consumer loans. 10 See Fla. Stat. § 516.031(1) (capping annual interest rates on

 consumer loans at 30% for loans under $3,000). Mobiloans avoids state usury laws

 through its connection to the Tribe and by inserting in both its account application

 and account terms choice-of-law provisions that disclaim all state law in favor of

 the Tribe’s laws, which contain no interest rate caps. 11 See D.Dkts. 13-2 at 4; 31-1

 at 2; M.Dkts. 24-2 at 4; 44-2 at 2. At the final step of the credit account

 application, borrowers must check a box stating that they “further understand,



 10
   The specific interest rate Plaintiffs were asked to pay is not clear. But based on the length of
 the loans and the balance owed, the rate well exceeded the 30% cap. Counsel for Defendants
 conceded as much during oral argument:
        THE COURT: [S]ome of these loans are 200% or 400% that your client’s affiliate
        the tribe has, right? You are talking about 200% loans, right?
        MR. LITTLE (COUNSEL FOR DEFENDANTS): Yeah, the interest rates are
        much higher than what Florida law would permit.
        THE COURT: Yeah, 200%, right? 200%.
        MR. LITTLE: Right. Correct.
 Mot. Hr’g Tr. 9–10, see D.Dkt. 35; M.Dkt. 45.
 11
    The Tribe’s laws consist of the Tunica-Biloxi Tribe of Louisiana Arbitration Code, the Tunica-
 Biloxi Tribe of Louisiana Fairness in Lending Code, the Tribe’s Constitution, and Tribal Court
 opinions. The Codes can be accessed on the Tribe’s website. See Tunica-Biloxi Tribe of
 Louisiana Official Website, https://www.tunicabiloxi.org/resources/ (last visited Oct. 21, 2020).
 The Court could not locate the Tribal Constitution and found the Tribal Court has issued only 13
 short opinions between 1997 and 2003. See National Indian Law Library: Tribal Law Gateway,
 https://narf.org/nill/tribes/tunica_biloxi.html (last visited Oct. 21, 2020). The Tribe’s Lending
 Code incorporates federal consumer protection laws, but it does not include caps on interest rates
 for consumer loans or usury restrictions more generally. The other sources of tribal law contain
 no such restrictions either.

                                                  14
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 15 of 48 PageID 312




 acknowledge and agree that the line of credit account is governed by the laws of

 the Tunica-Biloxi Tribe and that the account may not have any limitations on the

 terms of the account that the laws of my state may provide.” D.Dkt. 13-2 at 3;

 M.Dkt. 24-2 at 3. At this final stage, borrowers must also acknowledge that they

 consent to and have read and understand the “Mobiloans Line of Credit Terms and

 Conditions,” which can be accessed through the Mobiloans home page. D.Dkt. 31-

 1 at 2; M.Dkt. 44-2 at 3. Plaintiffs accepted the loan terms.

       According to these terms, Plaintiffs consented to the following “Waiver of

 Jury Trial and Arbitration Agreement,” which provides that any dispute related to a

 borrower’s Mobiloans account will be decided in arbitration in accordance with

 tribal law:

       WAIVER OF JURY TRIAL AND ARBITRATION
       AGREEMENT

       In this Waiver of Jury Trial and Arbitration Agreement (this
       “Arbitration Agreement”), “Tribe” or “Tribal” refers to the Tunica-
       Biloxi Tribe of Louisiana, a sovereign nation located within the
       United States of America, and “Tribal Law” means any law or
       regulation duly enacted by the Tunica-Biloxi Tribe of Louisiana.

       ....

       Agreement to Arbitrate. You agree that any Dispute (defined below)
       will be resolved by arbitration in accordance with Tribal Law.

       Arbitration Defined. Arbitration is a means of having an independent
       third party resolve a Dispute. A “Dispute” is any controversy or claim
       related in any way to your Mobiloans Credit Account or your
       application for a Mobiloans Credit Account, involving you and Lender,
                                           15
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 16 of 48 PageID 313




        its marketing agent, collection agent, any subsequent holder of your
        Mobiloans Credit Account, or any of their respective agents, affiliates,
        assigns, employees, officers, managers, members or shareholders (each
        considered a “Holder” for purposes of this Agreement). The term
        Dispute is to be given its broadest possible meaning and includes,
        without limitation, all claims or demands (whether past, present, or
        future, including events that occurred prior to the opening of your
        Account), based on any legal or equitable theory (tort, contract, or
        otherwise), and regardless of the type of relief sought (i.e., money,
        injunctive relief, or declaratory relief). A Dispute includes, by way of
        example and without limitation, any claim arising from, related to or
        based upon marketing or solicitations to obtain the Mobiloans Credit
        Account and the handling or servicing of your Account whether such
        Dispute is based on a Tribal, federal or state constitution, statute,
        ordinance, regulation, or common law, and including any issue
        concerning the validity, enforceability, or scope of this Account or the
        Arbitration Agreement.

 D.Dkt. 31-1 at 11–12; M.Dkt. 44-2 at 11–12. 12

        Mobiloans avoids the notable pitfalls that have doomed the agreements of

 other tribal lenders. First, Mobiloans avoids the prospective-waiver doctrine

 because the Tribe’s Lending Code expressly incorporates all federal consumer

 protection laws. See M.Dkt. 34-6 at 4–6, 8–9, 18–19. Thus borrowers can, in

 theory, pursue federal statutory claims in arbitration, including FDCPA claims.

 Second, the arbitration agreement provides for an unbiased forum—at least on its

 face. The agreement allows the borrower to select JAMS or AAA to administer the


 12
    These were the terms when Plaintiffs opened their accounts in 2015. Mobiloans has since
 updated the “Agreement to Arbitrate” to state: “You agree that any Dispute (defined below) will
 be resolved by arbitration in accordance with Tribal Law and applicable federal law.” Dkt. 13-3
 at 17 (emphasis added). However, the updated terms do not materially alter the Court’s analysis.
 The Court will therefore apply the terms in place when Plaintiffs opened their accounts.

                                               16
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 17 of 48 PageID 314




 arbitration, provided the chosen organization’s rules do not conflict with tribal law

 or the Federal Arbitration Act (“FAA”). D.Dkt. 31-1 at 12; M.Dkt. 44-2 at 12. The

 arbitration can also take place within thirty miles of the borrower’s residence,

 “provided that this accommodation . . . shall not be construed in any way (a) as a

 relinquishment or waiver of the Tribe’s sovereign status or immunity, or (b) to

 allow for the application of any law other than Tribal Law or applicable federal

 law.” D.Dkt. 31-1 at 12; M.Dkt. 44-2 at 12. The borrower can also opt out of

 arbitration by submitting a written request within 60 days of establishing a

 Mobiloans account. D.Dkt. 31-1 at 11; M.Dkt. 44-2 at 11. But by opting out, the

 borrower agrees to bring all legal claims related to the account in Tunica-Biloxi

 Tribal Court. D.Dkt. 31-1 at 11; M.Dkt. 44-2 at 11. Here, Plaintiffs did not opt out

 of arbitration.

        Defendants’ collection efforts and this action

        After opening their accounts, both Plaintiffs received funds from Mobiloans,

 incurred finance charges, made payments to Mobiloans, and eventually defaulted.

 D.Dkt. 23-3 at 1–9; M.Dkt. 34-3 at 2–11. After their respective defaults, Defendant

 GTM bought Plaintiffs’ accounts from Mobiloans. D.Dkt. 13-1 at 2; M.Dkt. at 44-

 1 at 2. At the time of purchase, Dunn’s account had an outstanding balance of

 $1,198.76, and McIntosh’s a balance of $1,319.73. Id. GTM tried to collect the




                                          17
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 18 of 48 PageID 315




 outstanding balance of the accounts to no avail.13 GTM then enlisted third-party

 collection agencies, Summit Receivables for Dunn’s account and Direct Recovery

 Services, LLC for McIntosh’s account, to collect what Plaintiffs owed. D.Dkt. 1 at

 5–10; M.Dkt. 1 at 5–11. The third parties’ efforts also failed.

        Following these failed collection efforts, Plaintiffs each filed a two-count

 complaint asserting causes of action under the FCDPA (Count I) and FCCPA

 (Count II). D.Dkt. 1; M.Dkt. 1.The gist of their claims is that Defendants violated

 both statutes by trying to collect on loans they knew to be usurious and

 unenforceable under Florida law. D.Dkt. 1 at 11–14; M.Dkt. 1 at 11–14. Under

 Count I, Plaintiffs also contend Defendants violated the FDCPA by communicating

 information about the debts to the third-party collection agencies without first

 receiving Plaintiffs’ permission. D.Dkt. 1 at 12; M.Dkt. 1 at 11; see 15 U.S.C. §

 1692c(b).

        Defendants answered the complaints, denying Plaintiffs’ claims. D.Dkt. 7;

 M.Dkt. 16. Defendants now move to compel arbitration in each case based on the

 arbitration provision in the Mobiloans line-of-credit agreement and, in the

 alternative, for judgment on the pleadings. D.Dkt. 13; M.Dkt. 24. The Court will

 address the merits of Defendants’ motions in turn.



 13
   GTM is licensed with the Florida Office of Financial Regulation as a consumer collection
 agency. D.Dkt. 1-4.

                                               18
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 19 of 48 PageID 316




                                    DISCUSSION

       I. The Motions to Compel Arbitration

        The FAA, 9 U.S.C §§ 1–16, governs the enforcement of arbitration

 agreements and establishes “a liberal federal policy favoring arbitration.” Epic Sys.

 Corp. v. Lewis, 138 S. Ct. 1612, 1621 (2018) (quoting Moses H. Cone Mem’l

 Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)). Under the FAA, a written

 agreement to arbitrate is “valid, irrevocable, and enforceable, save upon such

 grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. §

 2. Thus, the FAA commands a district court to either stay or dismiss a lawsuit and

 to compel arbitration upon a showing that (1) a plaintiff entered into a valid

 “written arbitration agreement that is enforceable ‘under ordinary state-law’

 contract principles,” and (2) “the claims before the court fall within the scope of

 that agreement.” Lambert v. Austin Ind., 544 F.3d 1192, 1195 (11th Cir. 2008)

 (citing 9 U.S.C. §§ 2–4).

       The parties do not dispute that Plaintiffs’ claims fall within the alleged

 agreement’s scope. The quarrel here focuses on the first requirement—validity and

 enforceability. Plaintiffs make what amounts to a two-pronged attack on this front.

 First, through their motions in limine, they argue that Defendants have not proven

 an agreement to arbitrate because the account terms that Defendants have produced

 to support arbitration are not authenticated. Second, Plaintiffs submit that, even if

                                           19
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 20 of 48 PageID 317




 proven, the agreement is unenforceable because the arbitral mechanism it provides

 for is a “sham.” As Plaintiffs argue, borrowers must submit to arbitration all claims

 related to their Mobiloans accounts, including those arising under state law. But

 once in arbitration, the arbitrator is limited to the Tribe’s substantive law, stripping

 the borrowers of their ability to vindicate potential state-law claims. This, Plaintiffs

 suggest, violates public policy and renders the arbitration agreement

 unconscionable and unenforceable.

           A. The delegation clause in the arbitration agreement is
              unenforceable.

       Before deciding the validity or enforceability of the agreement, the Court

 must find that it has the authority to make this determination. Typically, the

 validity or enforceability of an arbitration agreement is a judicial determination.

 Wiles v. Palm Springs Grill, LLC, No. 15-CV-81597-KAM, 2016 WL 4248315, at

 *2 (S.D. Fla. Aug. 11, 2016). But the agreement here contains a delegation clause

 that defers this determination to the arbitrator. D.Dkt. 31-1 at 12; M.Dkt. 44-2 at

 12.

       Parties can elect to have an arbitrator decide questions of validity and

 arbitrability. Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 68–69 (2010). When

 an agreement “clearly and unmistakably” delegates these threshold issues to the

 arbitrator, the court’s work is done—the case must go to the arbitrator. See id. at 69

 n.1 (citing AT & T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649
                                            20
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 21 of 48 PageID 318




 (1986)). To avoid this fate, the party opposing arbitration must “challenge[ ] the

 delegation provision specifically,” and establish that it is invalid. Id. at 70, 72;

 Parm v. Nat’l Bank of Cal., N.A., 835 F.3d 1331, 1335 (11th Cir. 2016) (“Only if

 we determine that the delegation clause is itself invalid or unenforceable may we

 review the enforceability of the arbitration agreement as a whole.”). The Plaintiffs

 have carried their burden.

       First, Plaintiffs have directly challenged the delegation clause in their

 respective motions. D.Dkt. 18 at 13–14; M.Dkt. 31 at 14–15. They argue

 specifically that the delegation clause is unenforceable because the arbitration

 agreement disclaims state contract law in favor of the law from a distant and

 substantively irrelevant Indian tribe, whose law includes no substantive contract

 law. This leaves the arbitrator to decide the enforceability of the arbitration

 agreement—a contract—while unable to apply any contract law. This direct

 challenge to the delegation clause is specific enough. See Gingras, 922 F.3d at 126

 (tribal lending case: holding that complaint’s allegation that delegation provision

 was induced by fraud was specific challenge “sufficient to make the issue of

 arbitrability one for a federal court”).

       Second, the Plaintiffs’ assessment of the delegation clause is correct—it is

 unworkable. While the arbitration agreement gives the borrower the option to

 choose a reputable organization (JAMS or AAA) to administer the arbitration, it

                                            21
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 22 of 48 PageID 319




 restricts the arbitrator to applying the Tribe’s substantive law—which is limited to

 an arbitration code and lending code but includes no substantive contract law, or

 any other identifiable common law for that matter. In practical terms, enforcing the

 delegation clause would put the arbitrator in the “impossible position” of deciding

 the validity/enforceability of the agreement without a body of contract law to draw

 from. See Smith v. W. Sky Fin., LLC, 168 F. Supp. 3d 778, 786 (E.D. Pa. 2016).

 This also leaves Plaintiffs unable to raise contract defenses to challenge the

 agreement as the FAA explicitly allows. See 9 U.S.C. § 2. For those reasons, the

 delegation clause fails, and the Court will decide the validity and enforceability of

 the agreement pursuant to lex loci actus.

          B. Florida contract law governs the formation of the arbitration
             agreement.

       The first step in assessing the validity of an arbitration agreement is to

 determine which state’s contract law should govern its formation. Larsen v.

 Citibank FSB, 871 F.3d 1295, 1303 (11th Cir. 2017). The loan and arbitration

 agreements state they are governed by Tunica-Biloxi law, which, again, lacks a

 body of contract law.

       With no tribal law to apply, the Court must identify another source of

 substantive law. Given the Court is exercising federal question jurisdiction, federal

 common law choice-of-law rules provide the answer. See Chau Kieu Nguyen v. JP

 Morgan Chase Bank, NA, 709 F.3d 1342, 1345 (11th Cir. 2013). Federal common
                                             22
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 23 of 48 PageID 320




 law follows the approach set forth in the Restatement (Second) of Conflict of

 Laws. Id. With no effective choice by the parties, the Restatement instructs that

 “[t]he rights and duties of the parties with respect to an issue in contract are

 determined by the local law of the state which, with respect to that issue, has the

 most significant relationship to the transaction and the parties.” Restatement

 (Second) of Conflict of Laws § 188(1) (1971).

       Here, that state is Florida, the state where all the relevant activity occurred.

 Plaintiffs, both Florida residents, opened their Mobiloans accounts from a

 computer or mobile device in Florida. Disbursements were made to and payments

 electronically withdrawn from Plaintiffs’ bank accounts in Florida. See D.Dkts. 1

 at 2, 5; 18-1 at 1–2; M.Dkts. 1 at 2, 5; 43-1 at 18. In fact, Plaintiffs never left

 Florida for any business related to their accounts. Id. The parties also agree that

 Florida law applies as evidenced by the Florida-law-based arguments they make in

 their respective briefs. D.Dkts. 18 at 9–11; 23 at 2–3, 7–8; M.Dkts. 31 at 9–11; 43

 at 7–8. The Court will therefore apply Florida contract law to evaluate the

 agreement.

           C. Defendants have proven an agreement to arbitrate.

       Next, the inquiry turns to the existence of an agreement to arbitrate, a

 question of contract formation. See First Options of Chi., Inc. v. Kaplan, 514 U.S.

 938, 944 (1995). Under Florida law, a valid contract requires an “offer, [an]

                                            23
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 24 of 48 PageID 321




 acceptance, consideration,” St. Joe Corp. v. McIver, 875 So. 2d 375, 381 (Fla.

 2004), and mutual assent as to sufficiently definite essential terms, Gibson v.

 Courtois, 539 So. 2d 459, 460 (Fla. 1989). The party seeking to enforce a contract

 bears the burden to prove these elements by a preponderance of the evidence.

 Knowles v. C.I.T. Corp., 346 So. 2d 1042, 1043 (Fla. 1st DCA 1977).

         The existence of a contract is a question of fact. See Consolo v. A.M.K.

 Corp., 344 So. 2d 1285, 1286 (Fla. 3d DCA 1977) (per curiam). But in the

 arbitration context, a court can decide an agreement exists as a matter of law if

 there is no dispute as to any material fact over its formation. See Bazemore v.

 Jefferson Cap. Sys., LLC, 827 F.3d 1325, 1333 (11th Cir. 2016). 14

         To prove Plaintiffs agreed to arbitrate their claims, Defendants have

 produced copies of Plaintiffs’ loan applications showing they agreed to the

 Mobiloans account terms; copies of the Mobiloans account terms, which include

 the arbitration provision; and Defendant Torres’s affidavit authenticating these

 documents. D.Dkts. 13-1; 13-2; 13-3; 31; 31-1; M.Dkts. 24-1; 24-2; 24-3; 44-1;

 44-2.




 14
   At the motion hearing, the parties agreed to forgo a bench trial in favor of having the Court
 decide the existence of the arbitration agreement based on the affidavits of the Plaintiffs and
 Defendant Torres. Mot. Hr’g Tr. 3–4, see D.Dkt. 35; M.Dkt. 45.

                                                 24
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 25 of 48 PageID 322




        Plaintiffs challenge the arbitration agreements by moving to exclude the

 documents Defendants have produced to prove them as inadmissible hearsay. 15

 D.Dkt. 30; M.Dkt. 43. But as Defendants rightly point out, the documents are

 admissible according to the business records exception to the hearsay rule. See

 Fed. R. Evid. 803(6); D.Dkt. 34; M.Dkt. 44. Under the Federal Rules, a document

 is admissible as a business record if: (1) it was “made at or near the time by—or

 from information transmitted by—someone with knowledge”; (2) it was “kept in

 the course of a regularly conducted activity”; (3) “making the record was a regular

 practice of that activity”; (4) “all these conditions are shown by the custodian or

 another qualified witness”; and (5) “the opponent does not show that the source of

 the information or method or circumstances of preparation suggest a lack of

 trustworthiness.” Fed. R. Evid. 803(6)(A)–(E). Even with these requirements, the

 Eleventh Circuit instructs that “[t]he touchstone of admissibility under [Rule

 803(6)] is reliability, and a trial judge has broad discretion to determine the

 admissibility of such evidence.” United States v. Arias-Izquierdo, 449 F.3d 1168,

 1183 (11th Cir. 2006) (quoting United States v. Bueno–Sierra, 99 F.3d 375, 378–

 79 (11th Cir. 1996)).




 15
   The Plaintiffs sought to subpoena the originator of the documents, Mobiloans, to verify the
 documents’ authenticity. Mobiloans declined to participate in the lawsuit or the subpoena,
 asserting tribal immunity. D.Dkt. 30-1, Ex. E; M.Dkt. 43-1, Ex. B.

                                                25
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 26 of 48 PageID 323




        Plaintiffs’ attack focuses on the first element. They assert Defendant Torres

 lacked the requisite personal knowledge to verify the account terms and arbitration

 provisions because he was not an employee of Mobiloans or familiar with its

 business practices. D.Dkt. 30 at 3–7; M.Dkt. 43 at 3–7. But Plaintiffs construe this

 element too narrowly. To satisfy the knowledge requirement, Rule 803(6) requires

 only that a person who can explain the record-keeping procedure must testify.

 United States v. Garnett, 122 F.3d 1016, 1018–19 (11th Cir. 1997). This is not

 limited to one who has direct personal knowledge of the records’ contents, their

 authors, or even their preparation. In re Int’l Mgmt. Assocs., LLC, 781 F.3d 1262,

 1268 (11th Cir. 2015). In fact, this does not require first- or even secondhand

 knowledge of the records’ creation. Id. at 1268–69; see, e.g., Allen v. Safeco Ins.

 Co. of Am., 782 F.2d 1517, 1519 (11th Cir. 1986).

       Records of one business can also become the business records of another. A

 successor business, like GTM here, can admit the records it obtains from another if

 the “successor business integrates them within its own records . . . [,] regularly

 relies upon those records[,] and the circumstances indicate the records are

 trustworthy.” Wilmington Sav. Fund Soc’y, FSB v. Bus. Law Grp., P.A., No. 15-

 CV-2831-T-36TGW, 2017 WL 10276172, at *2 (M.D. Fla. Feb. 15, 2017).

       In his affidavit, Defendant Torres states that as chief operations officer he

 has personal knowledge of GTM’s business practices and how the company

                                           26
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 27 of 48 PageID 324




 maintains and oversees the accounts it purchases. D.Dkt. 31 at 1; M.Dkt. 44-1 at 1.

 He confirmed that GTM obtained and integrated into its records Plaintiffs’

 Mobiloans credit agreements and account information upon purchasing Plaintiffs’

 accounts. Id. GTM then relied on the account documents as evidenced by their

 collection efforts that spawned this lawsuit. This is enough.

       Plaintiffs offer no other meaningful challenge to the agreements other than

 to say they do not remember agreeing to the arbitration provision. D.Dkt. 18-1;

 M.Dkt. 43-1, Ex. C. No doubt this is true given the “computer screen click-

 through” nature of the application. But mere denials and conclusory statements

 without evidentiary support will not rebut a written agreement. See Larsen, 871

 F.3d at 1307.

       In short, the Court believes Torres has produced the authentic internet

 records that Plaintiffs filled out for the loans. That the records are likely bona fide

 does not mean the scheme that produced them is. Torres and his company subject

 themselves to Florida law to collect usury from Florida debtors. The source of the

 debt, whom Torres pays for this right, remains at all times untouchable and

 uncooperative behind sovereign tribal immunity. In any case, Defendants have

 sufficiently proven the existence of an agreement to arbitrate, and Plaintiffs’

 Motions in Limine are denied. The inquiry now turns to whether the arbitration

 agreement is enforceable.

                                            27
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 28 of 48 PageID 325




           D. The arbitration agreement is unconscionable and thus
              unenforceable.

       Section 2 of the FAA provides that a written agreement to submit disputes to

 arbitration “shall be valid, irrevocable, and enforceable, save upon such grounds as

 exist at law or in equity for the revocation of any contract.” It follows that any

 “generally applicable contract defenses, such as fraud, duress, or

 unconscionability” can defeat an arbitration agreement. Dr.’s Assocs., Inc. v.

 Casarotto, 517 U.S. 681, 687 (1996). Plaintiffs have chosen to assert

 unconscionability. D.Dkt. 18 at 6–13; M.Dkt. 31 at 6–14.

       Unconscionability is a common law doctrine that courts have traditionally

 invoked to prevent overreaches by one party who seeks to gain “an unjust and

 undeserved advantage which it would be inequitable to permit him to enforce.”

 Steinhardt v. Rudolph, 422 So. 2d 884, 889 (Fla. 3d DCA 1982) (quoting Peacock

 Hotel, Inc. v. Shipman, 138 So. 44, 46 (Fla. 1931)). When such an overreach has

 occurred, a court “will not hesitate to interfere,” even though the victimized parties

 owe their predicament largely to their own credulity. See id. In Florida, to be

 unenforceable an agreement or a contractual provision must be both procedurally

 and substantively unconscionable. Basulto v. Hialeah Auto., 141 So. 3d 1145, 1157

 (Fla. 2014).

       Procedural unconscionability contemplates the conditions under which the

 contract was formed. It looks to the “circumstances surrounding the transaction to
                                           28
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 29 of 48 PageID 326




 determine whether the complaining party had a meaningful choice at the time the

 contract was entered.” Gainesville Health Care Ctr., Inc. v. Weston, 857 So. 2d

 278, 284 (Fla. 1st DCA 2003) (internal quotation marks omitted). Factors

 informing the analysis include “whether the complaining party had a realistic

 opportunity to bargain regarding the terms of the contract, or whether the terms

 were merely presented on a ‘take-it-or-leave-it’ basis; and whether [the

 complaining party] had a reasonable opportunity to understand the terms of the

 contract.” Id. As one Florida court has explained, while this usually “requires an

 examination into a myriad of details including [the complaining party’s]

 experience and education and the sales practices that were employed by the [other

 party] . . . , the basic concept is ‘an absence of meaningful choice.’” Kohl v. Bay

 Colony Club Condo., Inc., 398 So. 2d 865, 869 (Fla. 4th DCA 1981).

       Substantive unconscionability, on the other hand, relates to the terms of the

 agreement itself. Basulto, 141 So. 3d at 1159. It requires a showing that the terms

 are not only unreasonable but “amount to an outrageous degree of unfairness.”

 Steinhardt, 422 So. 2d at 889. Put another way, the agreement is one that “no man

 in his senses and not under delusion would make on the one hand, and as no honest

 and fair man would accept on the other.” Hume v. United States, 132 U.S. 406, 411

 (1889). An example of such an agreement in the arbitration context “is one that

 deprives a claimant of an effective way to vindicate a statutory cause of action in

                                          29
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 30 of 48 PageID 327




 the arbitral forum.” AMS Staff Leasing, Inc. v. Taylor, 158 So. 3d 682, 688 (Fla.

 4th DCA 2015); see, e.g., Romano ex rel. Romano v. Manor Care, Inc., 861 So. 2d

 59, 61–64 (Fla. 4th DCA 2003) (finding that an arbitration agreement was

 substantively unfair because it did not provide adequate mechanisms for patients to

 vindicate their statutory rights under Florida’s Nursing Home Resident’s Rights

 Act).

         Though unconscionability requires a plaintiff to establish both procedural

 and substantive unconscionability, these factors “should be evaluated

 interdependently rather than as independent elements.” Basulto, 141 So. 3d at

 1161. The court should take something of a “balancing, or sliding scale, approach”

 to the analysis. Id. at 1159. “In other words, the more substantively oppressive the

 contract term, the less evidence of procedural unconscionability is required to

 come to the conclusion that the term is unenforceable, and vice versa.” Id. (quoting

 Romano, 861 So. 2d at 62). Under this approach, the Court may give greater

 weight to one prong “provided that there is at least a modicum of the weaker

 prong.” VoiceStream Wireless Corp. v. U.S. Commc’ns, Inc., 912 So. 2d 34, 39

 (Fla. 4th DCA 2005). Applying this framework, the arbitration provision here is

 both procedurally and substantively unconscionable.




                                           30
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 31 of 48 PageID 328




                1. Procedural unconscionability.

        The conditions under which Plaintiffs agreed to arbitrate their claims reflect

 a lack of meaningful choice. For starters, the Mobiloans application is a classic

 adhesion contract16—a “strong indicator” of procedural unconscionability.

 Gainesville Health, 857 So. 2d at 285. The account terms are nonnegotiable.

 Borrowers either agree to them or they do not receive funds.17

        These types of loans are designed for, and cater to, unsophisticated people.

 In an adhesion contract, the consumer lacks bargaining power, but this is especially

 true in the payday loan context. Prospective payday loan borrowers are often in

 dire straits. Outfits like Mobiloans are usually lenders of last resort that borrowers

 turn to only after failing to obtain a credit card or low-interest personal loan from a

 chartered bank. This puts the prospective borrowers in a position to accept any

 terms offered to them.

        Compounding these pressures is how the arbitration agreement was

 presented. Plaintiffs were directed to the line-of-credit terms at the last step of their

 Mobiloans account application. To view the agreement, Plaintiffs had to open the


 16
   “An adhesion contract” is a “standardized contract form offered to consumers of goods and
 services on essentially [a] ‘take it or leave it’ basis without affording [the] consumer [a] realistic
 opportunity to bargain and under such conditions that [the] consumer cannot obtain [the] desired
 product or services except by acquiescing in the form contract.” Powertel, Inc. v. Bexley, 743 So.
 2d 570, 574 (Fla. 1st DCA 1999) (quoting Black’s Law Dictionary (6th ed. 1990)).
 17
   The opt-out provision does not change things, as will be explained in the discussion of
 substantive unconscionability.

                                                  31
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 32 of 48 PageID 329




 account terms using a separate link on the Mobiloans home page. Assuming

 Plaintiffs opened the link, the arbitration provision is on page twelve of the account

 terms and itself consists of two pages of dense legalese—a lot for unsophisticated

 consumers to digest, particularly on their own. Presenting the arbitration provision

 in this way—especially given the take-or-leave-it context of the whole application

 process—ensures borrowers have little choice but to accept it, just as Plaintiffs did

 here.

               2. Substantive unconscionability.

         Plaintiffs argue the agreement is unconscionable in substance because it

 deprives them of the chance to vindicate their state-law rights. D.Dkt. 18 at 6–13;

 M.Dkt. 31 at 6–14. The agreement forces all disputes related to the Mobiloans

 credit account into arbitration, including potential state-law claims, while requiring

 the arbitrator to apply tribal law to the exclusion of all other state law. By doing so,

 Plaintiffs contend “Mobiloans makes clear the intent of the arbitration provision at

 issue is not to provide an alternative means of dispute resolution in which

 aggrieved persons may bring their claims, but rather to take those claims away.”

 D.Dkt. 18 at 8; M.Dkt. 31 at 8 (citing Hayes, 811 F.3d at 673–74). Plaintiffs say

 this effective waiver of state-law claims renders the arbitration provision

 unenforceable. D.Dkt. 18 at 7–8; M.Dkt. 31 at 8–9.




                                           32
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 33 of 48 PageID 330




       Choosing to apply one jurisdiction’s laws over another’s does not by itself

 invalidate an arbitration agreement. Parties are generally free to agree that a

 specific jurisdiction’s laws will govern a transaction. See Interface Kanner, LLC v.

 JPMorgan Chase Bank, N.A., 704 F.3d 927, 932 (11th Cir. 2013). Plaintiffs cite

 the Fourth Circuit’s opinion in Hayes, and other cases relying on it, as establishing

 the proposition that arbitration agreements applying tribal law to the exclusion of

 all state law are unenforceable as a matter of public policy. See D.Dkt. 18 at 8–11;

 M.Dkt. 31 at 8–11. But Hayes does not stretch that far. There, the court held that

 the arbitration agreement was unenforceable because it exclusively applied tribal

 law and disclaimed all federal substantive law, which violated the so-called

 prospective-waiver doctrine established by the U.S. Supreme Court. Hayes, 811

 F.3d at 673–74. True, Hayes and some decisions applying its holding mention that

 the waiver of federal and state substantive rights made the arbitration agreements

 in those cases unenforceable. Id. at 676; Gingras, 922 F.3d at 127. But the waiver

 of federal rights was the precedential hook those courts relied on to strike down the

 agreements.

       For this reason, Hayes and its progeny cannot carry Plaintiffs to the finish

 line because there is no prospective waiver of federal rights here. The Tribe’s laws

 explicitly incorporate the FAA and federal consumer protection laws, probably at

 the advice of lawyers to avoid the Hayes opinion.

                                           33
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 34 of 48 PageID 331




       But prospective-waiver doctrine aside, the arbitration agreement abrogates

 Plaintiffs’ state-law claims in a way that is equally unjust. The reason for this is

 two-fold. First, the choice to apply tribal law to Plaintiffs’ potential claims is

 unenforceable. It undermines fundamental consumer protection policies of

 Plaintiffs’ home state—Florida—the jurisdiction with the strongest material

 connection to the agreement. Second, the dubious choice-of-law provision

 becomes particularly problematic in arbitration. The Tribe’s Arbitration Code

 governs the arbitration proceeding and precludes borrowers from challenging the

 waiver of their state law rights in favor of tribal law. The Code then bars outside

 judicial review of the arbitrator’s decision. D.Dkts. 31-1 at 11–13; M.Dkt. 44-2 at

 11–13; 34-5 at 3, 8.

       In short, the arbitration agreement provides a one-two combination that

 knocks out Plaintiffs’ potential state-law claims. One—the agreement’s choice-of-

 law provision waives substantive Florida-law protections in exchange for the

 Tribe’s laws, which allow interest rates more than ten-times what would be

 permitted otherwise. Two—that waiver becomes unchallengeable and

 unreviewable once the Plaintiffs are forced into arbitration. Simply put, this

 scheme seeks to abuse the arbitral forum by using it to evade state consumer

 finance protections and usury laws that Mobiloans (now Defendants) could not




                                            34
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 35 of 48 PageID 332




 otherwise avoid. This sort of charade is not what Congress had in mind when it

 passed the FAA.

                     a. The choice-of-law provision is invalid and Florida law
                        applies to the agreement.

       The first step in invalidating the agreement requires a showing that the

 election to apply tribal law to Plaintiffs’ claims is invalid. To make this

 assessment, the Court will again turn to the Restatement. The Restatement

 (Second) of Conflict of Laws provides that courts will apply the law of the state

 chosen by the parties to govern their contractual rights and duties unless the

 “application of the law of the chosen state would be contrary to a fundamental

 policy of a state which has a materially greater interest than the chosen state in the

 determination of the particular issue and which . . . would be the state of the

 applicable law in the absence of an effective choice of law by the parties.”

 Restatement (Second) of Conflict of Laws § 187(2)(b).

       The arbitration agreement’s selection of tribal law fails this test—it flouts

 Florida’s fundamental policy protecting consumer borrowers. As the Restatement

 instructs, “[t]o be ‘fundamental,’ a policy must in any event be a substantial one.”

 Id. § 187, cmt. g. The “policy may be embodied in a statute which makes one or

 more kinds of contracts illegal or which is designed to protect a person against the

 oppressive use of superior bargaining power.” Id.


                                           35
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 36 of 48 PageID 333




           The Florida Legislature has enacted such a statute—the Florida Consumer

 Finance Act (“FCFA”) 18—to protect consumer borrowers from lenders like

 Mobiloans. As noted, the Act first imposes a licensing requirement for lenders. All

 lenders issuing consumer loans (less than $25,000) in Florida must first register

 with and obtain a license from the Florida Office of Financial Regulation (FOFR).

 Fla. Stat. § 516.02(1). Licensed lenders must keep records related to the loans they

 issue and are subject to FOFR oversight and investigation. See § 516.11–516.12.

           The FCFA also strictly limits interest rates on consumer loans. As already

 noted, interest rates on loans for under $3,000 cannot exceed 30% on an annual

 percentage basis. § 516.031(1). Loans exceeding this rate are unenforceable. See §

 516.02(2)(c). In fact, lenders imposing excessive or illegal charges are subject to

 disciplinary action by the FOFR, see § 516.07(e)1., and can even face criminal

 charges, see Fla. Stat. § 687.071(3) (establishing that charging interest rates

 exceeding 45% is a third-degree felony).

           Florida actively enforces the FCFA as well. Indeed, as noted in the overview

 of the tribal lending model, Florida’s Attorney General has sought to enjoin

 unlicensed tribal-affiliated payday lenders from using practices like those used by

 Mobiloans. See Off. of Att’y Gen., Dep’t of Legal Affs. v. W. Sky Fin., LLC, No. 13-

 CA-15462, (Fla. 13th Cir. Ct.).

 18
      Fla. Stat. §§ 516.01–516.36.

                                             36
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 37 of 48 PageID 334




       To the second part of the Restatement inquiry, Florida has a “materially

 greater” interest than the Tunica-Biloxi Tribe in applying its laws in this case. The

 lines of credit extended here were issued in Florida to Florida residents, and, as

 noted already, all activity related to the accounts occurred in Florida. D.Dkts. 1 at

 2, 5; 18-1 at 1–2; M.Dkts. 1 at 2, 5; 43-1 at 18.

       By contrast, no material interest supports applying the Tribe’s laws. First,

 “[t]ribal law is generally unavailable outside of the reservation.” Gingras, 922 F.3d

 at 127. Tribal sovereignty and the applicability of a tribe’s laws center “on the land

 held by the tribe and on tribal members within the reservation.” Plains Com. Bank

 v. Long Fam. Land & Cattle Co., 554 U.S. 316, 327 (2008). Outside the

 reservation, particularly when non-members are involved, the tribe’s sovereign

 authority gives way to the state’s regulatory power, and tribal actors must conform

 their conduct to state law. Mescalero Apache Tribe v. Jones, 411 U.S. 145, 148–49

 (1973) (holding that state could collect sales tax from ski resort owned by tribe that

 was located outside reservation’s borders). The Court finds even less incentive to

 apply the Tribe’s laws here when the reason for doing so would be to short circuit

 state consumer protection laws and advance a usurious lending scheme for the

 Defendants’ financial benefit—especially when Defendants have no visible

 connection to the Tribe. This is an unworthy purpose. Otoe-Missouria Tribe of




                                           37
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 38 of 48 PageID 335




 Indians v. N.Y. State Dep’t of Fin. Servs., 769 F.3d 105, 114 (2d Cir. 2014) (“[A]

 tribe has no legitimate interest in selling an opportunity to evade state law.”).

       Defendants counter that Florida does not recognize a strong public policy to

 justify applying its usury laws under the circumstances. At least, they argue, the

 policy is not strong enough to trump the freedom to contract when parties have

 agreed to apply another jurisdiction’s laws. M.Dkt. 34 at 7–8; see, e.g., Cont’l

 Mortg. Invs. v. Sailboat Key, Inc., 395 So. 2d 507, 508, 513 (Fla. 1981); Morgan

 Walton Props., Inc. v. Int’l City Bank & Tr. Co., 404 So. 2d 1059, 1062–63 (Fla.

 1981). Defendants point to cases which state that when parties have agreed to

 apply a foreign jurisdiction’s laws, Florida courts will typically enforce that choice,

 even when it is plainly intended to avoid Florida’s usury laws, so long as the

 chosen jurisdiction bears a “normal relation” to the transaction. M.Dkt. 34 at 7–8;

 see, e.g., Cont’l Mortg., 395 So. 2d at 513; Morgan, 404 So. 2d at 1062–63;

 L’Arbalete, Inc. v. Zaczac, 474 F. Supp. 2d 1314, 1321 (S.D. Fla. 2007).

 Defendants contend that the arbitration agreement’s choice-of-law provision bears

 a normal relation to Mobiloans, the original party to the agreement, making it

 enforceable. M.Dkt. 34 at 8.

       Defendants’ general point is true in the commercial context as between

 sophisticated parties—the context for the cases cited in the preceding paragraph

 that Defendants rely on. But Florida courts have not applied this same rationale in

                                           38
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 39 of 48 PageID 336




 the consumer context. See F. T. Hawkes, The Conflict of Laws and the Florida

 Usury Case, 9 Fla. St. U. L. Rev. 543, 568–573 (1981). And for good reason. The

 same interests and considerations are not at play in a consumer transaction.

 Consumers lack the sophistication of a commercial entity, and the concern for

 protecting the freedom to contract gives way to the need to protect a vulnerable

 party. The state legislature understood the difference between the two contexts,

 which is likely why it passed the FCFA to regulate consumer lenders and protect

 those in Plaintiffs’ exact position. Accordingly, Florida has a material interest in

 regulating loans issued within its borders to its residents. The choice to apply the

 Tribe’s laws is therefore unenforceable.

                     b. The arbitration scheme locks in the invalid choice-of-law
                        provision and excludes outside judicial review.

       An unenforceable choice-of-law clause does not necessarily doom the whole

 arbitration agreement. See Terminix Int’l Co., LP v. Palmer Ranch Ltd. P’ship, 432

 F.3d 1327, 1331 (11th Cir. 2005) (noting that if “offensive terms are severable,

 then the court must compel arbitration according to the remaining, valid terms of

 the parties’ agreement”). But the clincher for the Plaintiffs here is that once in

 arbitration the invalid choice of law becomes unassailable.

       According to the Tribe’s Arbitration Code, which the arbitrator must abide

 by, the choice to apply tribal law to the substantive claims arising from the

 Mobiloans line of credit:
                                            39
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 40 of 48 PageID 337




       [S]hall be valid and enforceable, and not subject to revocation by one
       Party without the consent of the other Party or parties thereto, provided
       that the subject matter of the agreement or claim, dispute or controversy
       arising thereunder, or at least one of the parties thereto, shall have
       sufficient contact with the jurisdiction so selected.

 M.Dkt. 34-5 at 3.

       This provision of the Arbitration Code is designed to lock in the waiver of

 all state-law claims. Likely, the only arbitration agreements that will find their way

 within this provision’s scope will be the Mobiloans agreements. All these

 agreements will contain a clause electing to apply tribal law exclusively, and one

 of the parties to the agreement (Mobiloans) will always have “sufficient contact”

 with the Tribe to make the choice-of-law provision enforceable. Tribal law will

 therefore always apply to the arbitration proceeding—excluding any other state’s

 law and any related claims.

       The borrower is then effectively unable to appeal this waiver. The Tribe’s

 Arbitration Code and the Mobiloans agreement both provide that the Tribal Court

 has sole power to review the arbitrator’s decision. Also applying tribal law, the

 Tribal Court will almost certainly uphold the improper choice-of-law provision.

 The arbitration agreement and the Arbitration Code then prohibit the borrower

 from seeking outside judicial review—a prohibition that itself is unlawful. See

 Alterra Healthcare Corp. v. Bryant, 937 So. 2d 263, 267 (Fla. 4th DCA 2006)

 (“The complete waiver of a right to appeal any arbitration decision . . . is

                                           40
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 41 of 48 PageID 338




 unenforceable as contrary to public policy.”). And so, the very entity that profits

 from the usury is the final adjudicator of a borrower’s claims.

       The errant choice-of-law provision is not severable from the agreement. It is

 a basic principle of contract law that “an unenforceable provision cannot be

 severed when it goes to the ‘essence’ of the contract.” Hayes, 811 F.3d at 675–76

 (citing 8 Samuel Williston & Richard A. Lord, A Treatise on the Law of

 Contracts § 19:73 (4th ed. 1993)). The animating purpose of the arbitration

 agreement here is to use the selection of tribal law and insular review process to

 allow Mobiloans to engage in lending practices off the reservation that otherwise

 would be illegal. Severance should not be used to condone such an “integrated

 scheme to contravene public policy.” Id. at 676 (quoting Graham Oil Co. v. ARCO

 Prods. Co., a Div. of Atl. Richfield Co., 43 F.3d 1244, 1249 (9th Cir. 1994), as

 amended (Mar. 13, 1995)). And the Court will not apply the doctrine here.

       The opt-out provision does not save the agreement either. It provides only

 the illusion of choice. Had Plaintiffs opted out of arbitration, they would have

 found themselves in front of the Tribal Court—still subject to tribal law and unable

 to raise Florida-law claims, only in a distant and more unfriendly forum. Gingras,

 922 F.3d at 128 (finding that similar opt-out provision did not save an arbitration

 agreement because it “merely put[] plaintiffs in tribal court—the same hostile

 forum in which they would end up after arbitration.”).

                                          41
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 42 of 48 PageID 339




       In sum, all roads lead to tribal law with no way out. As a result, Plaintiffs

 cannot vindicate the rights provided to them under Florida law and, further, are cut

 off from seeking realistic appellate review. This is substantively unfair.

           3. The arbitration agreement is unconscionable under the applicable
              sliding-scale framework.

       Applying Florida’s sliding-scale framework, the arbitration agreement is

 unconscionable. If viewed independently, the terms of the agreement or the

 conditions under which it was entered, standing alone, might not render the

 agreement unenforceable. For example, an adhesion contract that would allow for

 state law claims or an agreement that applies tribal law between two sophisticated,

 commercial parties might be permissible. But the combination of the procedural

 and substantive factors at play here simply proves to be too much.

       As the preceding analysis makes clear, the entire arbitration scheme

 provided for here is a sham. It is a thinly veiled effort to avoid state usury laws and

 statutes that states have enacted to protect their most vulnerable residents from

 high-interest lenders like Mobiloans. Even more troubling is that the scheme here

 has been carefully crafted to sidestep the pitfalls that have doomed similar

 arbitration agreements. Though more cleverly disguised, the arbitration mechanism

 envisioned by the Mobiloans agreement still does not provide the fair and just




                                           42
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 43 of 48 PageID 340




 alternative forum envisioned by the FAA. The Motions to Compel Arbitration are

 denied.19

        II. The Motions for Judgment on the Pleadings

        Defendants move in the alternative for judgment on the pleadings for

 Plaintiffs’ FDCPA and FCCPA claims. “Judgment on the pleadings is appropriate

 where there are no material facts in dispute and the moving party is entitled to

 judgment as a matter of law.” Cannon v. City of W. Palm Beach, 250 F.3d 1299,

 1301 (11th Cir. 2001). In determining whether a party is entitled to judgment on

 the pleadings, the Court accepts as true all material facts alleged in the

 nonmovant’s pleadings and views those facts in the light most favorable to the

 nonmovant. Perez v. Wells Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014). If a

 comparison of the averments in the competing pleadings reveals a dispute of

 material fact, judgment on the pleadings must be denied. Id. (citing Stanton v.

 Larsh, 239 F.2d 104, 106 (5th Cir. 1956)).20

        The FDCPA and FCCPA both seek to protect consumers from abusive debt

 collection practices. To this end, the FDCPA prohibits debt collectors from using



 19
    Because the Court denies Defendants’ Motions to Compel Arbitration based on the
 unconscionability of the arbitration agreement, it will not consider Plaintiffs’ alternative
 argument that Defendants waived the right to arbitrate through their substantial participation in
 litigation. D.Dkt. 18 at 14–17; M.Dkt. 31 at 15–17.
 20
   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Eleventh Circuit
 adopted as precedent all decisions of the former Fifth Circuit before October 1, 1981.

                                                 43
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 44 of 48 PageID 341




 “any false, deceptive, or misleading representation or means in connection with the

 collection of any debt” and any “unfair or unconscionable” means of collection. 15

 U.S.C. § 1692e and § 1692f. The FCCPA bans similar practices. See Fla. Stat. §

 559.72.

       To prevail on an FDCPA claim, a plaintiff must prove that: “(1)

 the plaintiff has been the object of collection activity arising from consumer debt,

 (2) the defendant is a debt collector as defined by the FDCPA, and (3)

 the defendant has engaged in an act or omission prohibited by the FDCPA.” Lima

 v. Bank of Am., N.A., 249 F. Supp. 3d 1308, 1312 (S.D. Fla. 2017) (quoting Kaplan

 v. Assetcare, Inc., 88 F. Supp. 2d 1355, 1360–61 (S.D. Fla. 2000)). An FCCPA

 claim requires a showing that the defendant asserted a legal right that did not exist,

 and the defendant knew the right did not exist. See Fla. Stat. § 559.72(9).

       Here, Plaintiffs’ theory for each count turns on the unenforceability of their

 debts under Florida law. Plaintiffs assert that Defendants in their collection efforts

 knowingly misrepresented the validity of the debts, which they knew were

 usurious and unenforceable, thereby violating both the federal and state collection

 statutes. D.Dkt. 1 at 11–14; M.Dkt. 1 at 11–15. As a second theory for the FDCPA

 count, Plaintiffs claim that Defendants’ communication of information about the

 debts to the third-party collectors without Plaintiffs’ prior consent violated 15

 U.S.C. § 1692c(b).

                                           44
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 45 of 48 PageID 342




       Defendants counter that they are entitled to judgment as a matter of law on

 all claims. First, they maintain that the loan agreement’s tribal choice-of-law

 provision defeats the claims arising under § 1692e, § 1692f, and the FCCPA.

 D.Dkt. 13 at 12–14; 23 at 10; M.Dkt. 24 at 12–14; 34 at 10. Second, they argue the

 § 1692c(b) claims fail because the communications to the third-party collectors

 were not made in “connection with the collection of any debt” as the Eleventh

 Circuit has construed this phrase. D.Dkt. 13 at 14–15; M.Dkt. 24 at 19–20.

       Defendants’ first argument can be quickly dispensed with; it fails for the

 reasons already explained. Like the provision in the arbitration agreement, the

 tribal choice-of-law provision in the Mobiloans account terms is invalid, and so

 Plaintiffs’ accounts are subject to Florida law.

       Because Florida law applies to the accounts, Plaintiffs state valid causes of

 action under the FDCPA (§ 1692e and § 1692f) and FCCPA. Their debts resulted

 from usurious contracts, rendering the debts unenforceable. See Fla. Stat. §§

 516.02(2)(c), 687.071(7). Efforts to collect debts unenforceable under state law can

 be the basis for an FDCPA or FCCPA action. See Gerstle v. Nat’l Credit Adjusters,

 LLC, 76 F. Supp. 3d 503, 512 (S.D.N.Y. 2015) (holding that attempt to collect a

 debt considered usurious under New York law “constitute[d] an unlawful threat

 under the FDCPA”); Chulsky v. Hudson Law Offs., P.C., 777 F. Supp. 2d 811, 821

 (D.N.J. 2011), amended in part, 777 F. Supp. 2d 823 (D.N.J. 2011) (holding

                                           45
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 46 of 48 PageID 343




 allegation that lender misrepresented its ability to collect a debt under state law

 was enough to plead a § 1692e claim). Thus, judgment on the pleadings is not

 appropriate. 21

        That said, Plaintiffs’ FDCPA claims premised on § 1692c(b) fail. To state an

 FDCPA claim under this provision, a debt collector must make a communication to

 a third party in connection with the collection of the debt. In the Eleventh Circuit,

 courts read communication “in connection with the collection of any debt” to mean

 a statement that makes an express or implied demand for payment and warns of

 additional fees or actions if payment is not tendered. See Farquharson v. Citibank,

 N.A., 664 F. App’x 793, 801 (11th Cir. 2016).

        Here, the communications to the collection agencies made no demand for

 payment. Plaintiffs instead seem to conflate Defendants’ communications to

 facilitate the collection of the outstanding debts with a communication demanding

 payment. Section 1692c(b) punishes only the latter, which does not include

 communications to a third-party collection agency. Hunstein v. Preferred

 Collection & Mgmt. Servs., Inc., No. 19-CV-983-T-60SPF, 2019 WL 5578878, at

 *3 (M.D. Fla. Oct. 29, 2019) (dismissing § 1692c(b) claim because defendant’s

 communication to collection agency was not a “communication in connection with


 21
    McIntosh’s individual allegation that Defendants violated § 1692e(11) based on DRS’s failure
 to identify itself as a debt collector in its email containing the “hardship letter” cannot stand. In
 the email, DRS clearly identified itself as a debt collector. M.Dkt. 1-1 at 21.

                                                  46
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 47 of 48 PageID 344




 the collection of a debt” but “simply . . . a communication with a third party”).

 Accordingly, Plaintiffs’ § 1692c(b) claims alleged in Count I fail. See Genord v.

 Blue Cross & Blue Shield of Mich., No. 07-21688-CIV, 2008 WL 5070149, at *5

 (S.D. Fla. Nov. 24, 2008) (granting judgment on the pleadings and dismissing

 claims without prejudice).

                                   CONCLUSION

       For the reasons provided above, the Court ORDERS the following:

       In Case No. 19-cv-2223:

       • Plaintiff Dunn’s Motion in Limine (Dkt. 30) is DENIED.

       • Defendants’ Motion to Compel Arbitration (Dkt. 13) is DENIED.

       • Defendants’ Motion for Judgment on the Pleadings (Dkt. 13) is

          GRANTED without prejudice on Count I as to the claim stated under §

          1692c(b) and DENIED as to Count I for the claims stated under § 1692e,

          § 1692f and Count II: Violation of Florida’s Consumer Collection

          Practices Act.

       In Case No. 19-cv-2532:

       • Plaintiff McIntosh’s Motion in Limine (Dkt. 43) is DENIED.

       • Defendants’ Motion to Compel Arbitration (Dkt. 24) is DENIED.

       • Defendants’ Motion for Judgment on the Pleadings (Dkt. 24) is

          GRANTED without prejudice on Count I as to the claim stated under §

                                          47
Case 8:19-cv-02223-WFJ-AAS Document 37 Filed 12/10/20 Page 48 of 48 PageID 345




          1692c(b) and DENIED as to Count I for the claims stated under § 1692e,

          § 1692f and Count II: Violation of Florida’s Consumer Collection

          Practices Act.

       Plaintiffs may file amended complaints within fourteen days.

       DONE AND ORDERED at Tampa, Florida, on December 10, 2020.


                                      /s/ William F. Jung
                                      WILLIAM F. JUNG
                                      UNITED STATES DISTRICT JUDGE


       COPIES FURNISHED TO:
       Counsel of Record




                                        48
